Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered March 19, 1991, convicting him of robbery in the third degree (four counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony and statements made by him.
Ordered that the judgment is affirmed.
The defendant argues, on several grounds, that the court should have suppressed both his inculpatory statements as well as his lineup identifications. Reviewing the hearing record and according great weight to the determination of the hearing court (see, People v Prochilo, 41 NY2d 759, 761; People v Norris, 122 AD2d 82, 83), we find that the defendant was advised of his Miranda rights (Miranda v Arizona, 384 US 436) and that he knowingly and voluntarily waived them. We decline to hold that the defendant’s statements should be deemed involuntary due to a purported delay by the police in arraigning him (see, People v Dairsaw, 46 NY2d 739, cert denied 440 US 985) or that whatever delay did occur herein was "designed to afford an opportunity for prearraignment interrogation” or "otherwise calculated to deprive defendant of his right to counsel” (People v Wilson, 56 NY2d 692, 694).
The defendant’s remaining contentions are without merit. Sullivan, J. P., O’Brien, Ritter and Joy, JJ., concur.